Citation Nr: 1100342	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a separate compensable rating for instability of 
the right knee for the period of this claim prior to May 4, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  Jurisdiction over the claims folders was subsequently 
transferred to the RO in Buffalo, New York.

When this issue was most recently before the Board in September 
2009, it was denied.  The Veteran thereupon filed an appeal with 
the United States Court of Appeals for Veterans Claims (Court).

The Court issued an Order in August 2010 granting a joint motion 
of the parties and remanding the issue of entitlement to a 
separate compensable evaluation for instability of the right knee 
prior to May 4, 2006.  

In November 2010 the Veteran submitted additional treatment 
records.  These records are either duplicative of evidence 
already of record or not relevant to the issue before the Board.  
Therefore, a remand for the RO to consider the records is not 
required.

In written argument submitted in November 2010, the 
Veteran's representative has raised the issues of whether 
new and material evidence has been presented to reopen 
claims for service connection for psychiatric and back 
disabilities.  He might also be raising the issues of 
entitlement to higher current ratings for the components 
of the Veteran's right knee disability.  These new issues 
have not been adjudicated by the RO.  Therefore, they are 
referred to the RO for appropriate action.


FINDING OF FACT

Prior to May 4, 2006, the Veteran's the right knee disability was 
productive of recurrent subluxation or lateral instability that 
more nearly approximated slight than moderate.


CONCLUSION OF LAW

The criteria for a separate 10 percent rating, but not higher, 
for instability of the right knee for the period prior to May 4, 
2006, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veteran is seeking a separate compensable rating for 
instability of the right knee for the period prior to May 4, 
2006.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the disability-rating and effective-date elements of a service-
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters mailed 
in January 2006 and June 2009.  Although the Veteran was not 
provided complete notice until after the initial adjudication of 
the claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice, the 
originating agency readjudicated the claim based upon all 
evidence of record before the case was returned to the Board.  
There is no indication in the record or reason to believe that 
any ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records.  Moreover, the 
Veteran has been afforded appropriate VA examinations in response 
to his claim.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the issue on 
appeal.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability there from are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Slight recurrent subluxation or lateral instability of the knee 
is rated as 10 percent disabling; moderate recurrent subluxation 
or lateral instability of the knee is rated as 20 percent 
disabling; and severe recurrent subluxation or lateral 
instability of the knee is rated as 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.

On an April 2003 VA examination, the Veteran was noted to have 
used a cane for assistance with ambulation, and to have had a 
marked limp on the right leg.  There was no gross deformity of 
the knee, and stability of the knee was noted to be fair. The 
Veteran was noted to have knee flexion of 100 degrees and 
hyperextension of 5 degrees. It was noted that during a flare up 
of symptoms, which could occur with varying frequency, the 
physical findings of the examination could be significantly 
different, and quantification of such change would require 
examination during a flare-up. It was also noted that the 
Veteran's symptoms would require him to expend more energy in 
completing tasks and hence would lead to early fatigue, weakened 
movements, and ultimately to a loss of coordination.

A June 2003 VA X-ray report indicates that the Veteran's right 
knee showed good position and no evidence of infection or 
loosening.  A November 2004 VA examination showed that the 
Veteran had normal alignment of the femur and tibia, and a total 
prosthetic replacement of the right knee that appeared to be in 
good position with no loosening or other complication.

November 2004 VA treatment notes indicate that the Veteran had 
some intermittent swelling.  He had negative varus and valgus 
laxity, negative varus and valgus stress tenderness, negative 
anterior drawer, and negative posterior drawer.

March 2005 VA treatment notes indicate that the Veteran 
complained of continuing to have intermittent swelling of the 
right knee with a feeling of blunting within the knee, 
discomfort, and some feelings of instability without buckling.  
On physical examination, the Veteran had negative varus and 
valgus laxity, but some laxity was noted with varus-valgus stress 
at 30 degrees.  The knee was noted to be fully stable in full 
flexion.  Anterior drawer and posterior drawer tests were 
negative.

September 2005 VA treatment notes indicate that the Veteran had 
negative varus-valgus laxity in full extension but some laxity at 
30 degrees, a negative anterior drawer, and a negative posterior 
drawer.  It was noted that imaging in September 2005 indicated a 
well-seated prosthesis with no latency, abnormal bony pathology, 
or acute fractures noted.  The Veteran was diagnosed as having 
status post right total knee arthroplasty with polyethylene 
exchange for stability with some laxity noted at 30 degrees.  The 
Veteran noted that the knee felt unstable.  

Upon review of the record, the Board finds that the Veteran has 
intermittently complained of what amounts to slight instability 
of the right knee prior to May 2006.  This is generally confirmed 
by the treatment records.  However, the record is replete with 
reference to the fact that the instability present is no more 
than slight at worst.  There are multiple entries indicating no 
instability during the same time period.  Thus, according the 
benefit of the doubt, the Board concludes that a 10 percent 
rating, but not higher, is warranted under DC 5257 for 
instability.  

Other Considerations

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 10 percent.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the degree of 
instability present is specifically contemplated by the schedular 
criteria.  Accordingly, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a separate 10 percent rating, but not higher, for 
instability of the right knee for the period of this claim prior 
to May 4, 2006, is granted, subject to the criteria governing the 
award of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


